MEMORANDUM OPINION

                                            No. 04-11-00177-CR

                                       IN RE Ervin Earl ELLISON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 23, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 4, 2011, relator filed a petition for writ of mandamus.                    The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                     PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 2005-CR-8039, styled State of Texas v. Ervin Earl Ellison, in the 144th
Judicial District Court, Bexar County, Texas, the Honorable Angus K. McGinty presiding.